Citation Nr: 1035857	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-34 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hematospermia.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 







INTRODUCTION


The Veteran served on active duty in the United States Navy from 
April 2000 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO) which, in pertinent part, denied service connection 
for hematospermia.  The Veteran's claim is no being addressed 
through the RO in Roanoke, Virginia.  

In an August 2009 decision, the Board remanded this matter to 
provide the Veteran with another VA examination in order to 
obtain a medical opinion regarding whether he had a current 
disability for VA compensation purposes.  The Veteran was 
afforded with a VA examination in February 2010.  As the 
requested development has been completed, no further action to 
ensure compliance with the remand directive is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran's hematospermia is not disabling, and it does not 
constitute a "disability" under the laws and regulations 
administered by VA.

2.  The competent medical evidence does not show that the Veteran 
has a current urological disorder associated with hematospermia. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hematospermia have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.1 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

In June 2006, prior to the December 2006 RO decision in the 
matter, VA sent a letter to the Veteran that addressed some 
notice elements concerning his claim.  The letter informed the 
Veteran of what evidence is required to substantiate the claim, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  
The Board acknowledges that none of the aforementioned 
notification letters provided to the Veteran appear to contain 
the specific information regarding disability rating and 
effective date mandated by the Court's holding in Dingess, supra.  
As explained below, the Veteran does not have a "disability" as 
defined by VA for compensation purposes, and the Veteran's claim 
must be denied.  As such, no disability rating and/or effective 
date are to be assigned or even considered for this claim.  
Consequently, the Board concludes that the Veteran has not been 
prejudiced by this lack of notification in this regard.  See 
Dingess, 19 Vet. App. at 473; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate this 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with medical examinations in August 2006 and February 2010.  The 
2006 examiner only identified the nature of the Veteran's current 
condition, but he did not provide an opinion on whether it 
constituted a disabling disorder for VA compensation purposes.   
In the February 2010 VA examination, the examiner identified the 
nature of the Veteran's current condition and provided a medical 
opinion on its affect on the Veteran's earnings capacity.  The 
Board finds that the February 2010 VA examination is adequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard, 4 Vet. App. at 384.  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board notes VA regulations provide that service connection is 
available for service-connected disabilities.  By "disability," 
it is generally meant as impairment in earnings capacity 
resulting from such diseases and injuries, rather than to the 
disease, injury or defect itself.  38 C.F.R. § 4.1; see Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection 
for hematospermia.  A review of the Veteran's service treatment 
records show that he experienced at least three episodes of 
hematospermia during service.  The Veteran was afforded a pre-
discharge VA examination in August 2006 that shows a diagnosis of 
hematospermia based on the Veteran's reported history and a 
review of the service treatment records.  

The remaining question on appeal is whether the Veteran has a 
current diagnosed disability for VA compensation purposes.  In 
February 2010, the Veteran was afforded another VA examination in 
order to address this matter.  

The February 2010 VA examination report shows a diagnosis for 
hematospermia, but there are no medical findings that linked his 
condition to an underlying urological problem.  The VA examiner 
stated that hematospermia is generally due to hypoplasia of the 
seminal vesicles and the mucosa, but he did not opine as to any 
specific etiology regarding the Veteran's condition.  The VA 
examiner concluded that the Veteran was "healthy as a horse" 
and there was no evidence of any occult urological malignancy.  
Although the VA examiner opined that the Veteran should be 
"service connected for this condition" since it occurred in 
service, he concluded that the condition was not "disabling." 

As noted above, the term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See 38 C.F.R. § 4.1; 
see Davis, 276 F.3d at 1345.  Here, even though the VA examiner 
expressed that the Veteran's hematospermia should be "service 
connected", he concluded that the condition was not disabling.  
There is no evidence of record to suggest that the Veteran's 
hematospermia causes him any impairment of earning capacity.  
 
The Board concludes that while the symptom of hematospermia can 
no doubt have an impact upon the veteran's relationships, the 
evidence nonetheless does not indicate that hematospermia is a 
"disability" for which VA compensation may be granted.  The law 
limits entitlement for diseases and injuries to cases where there 
is actually a disability.  In the absence of proof of a present 
disability, there is no valid claim presented.  Cf. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations."  38 C.F.R. § 
4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other physical or 
mental defect.").  In this case, the veteran has a "symptom" of 
blood in the sperm; it is not disabling; it is benign; and it 
does not cause any other condition, such as the infertility.

Moreover, the record does not show that the Veteran has a current 
diagnosis for any underlying urological problems that are 
associated with his hematospermia.  One of the requirements for 
service connection is competent evidence that a claimed 
disability currently exists.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Here, without evidence of a current 
diagnosed disability, service connection cannot be granted.  See 
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, there is no competent medical evidence that shows the 
Veteran's hematospermia constitutes a "disability" for VA 
compensation purposes.  Moreover, there no current diagnosis of 
any underlying urological problem associated with his condition.  
Based on the evidence and analysis above, the Board finds that 
service connection for hematospermia must be denied.  See 38 
C.F.R. § 3.303; Hickson, 12 Vet. App. at 253. 


ORDER

Entitlement to service connection for hematospermia is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


